Citation Nr: 1031852	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, in pertinent part, denied the claims at issue.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
disabilities of both of his knees, to include as secondary to his 
service-connected diabetes mellitus, type II.  For the following 
reasons, the Board finds that further development is warranted to 
ensure a complete record before these claims can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant [Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003)], VA has discretion to 
determine when additional information is needed to adjudicate a 
claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary to 
make a determination on the veteran's claim) & Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Indeed, the Board itself does not have the medical training or 
expertise to make its own medical judgments.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is 
not competent to substitute its own opinion for that of a medical 
expert).  

In the current appeal, the evidence of record shows that the 
Veteran has degenerative joint disease of both knees and has 
undergone total left and right knee arthroplasties in January 
2001 and February 2006 respectively.  He has continued to 
experience intermittent swelling and pain in both knees.  

A VA examination was performed in March 2006 to determine whether 
the Veteran's bilateral knee disabilities were caused or 
aggravated by his service-connected diabetes mellitus.  According 
to the examination report, the examiner opined that it was at 
least as likely as not that the Veteran's bilateral knee 
disabilities are "associated with diabetes mellitus, not related 
to it."  The examiner further stated that the decreased 
proprioception of both knee joints was secondary to diabetes 
mellitus and that the decreased sensation was secondary to the 
Veteran's neuropathies.  Finally, the examiner reiterated that 
the Veteran's "knee condition may be associated with but [is] 
not secondary to diabetes mellitus."  The Board is unclear as to 
the meaning of the statement that the Veteran's bilateral knee 
disabilities are "associated with" but not "related to" 
diabetes, as it seems to be contradictory in nature.  The 
examiner also did not give a rationale for his finding that the 
Veteran's decreased proprioception of both knee joints is 
secondary to the Veteran's diabetes mellitus, which seems to 
contradict his subsequent statement that the Veteran's bilateral 
knee disabilities are not secondary to diabetes mellitus.  

Accordingly, the Board finds that this examination report is not 
adequate upon which to base a decision.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative 
value of a medical opinion comes from its reasoning, and 
therefore neither a VA medical examination report nor a private 
medical opinion is entitled to any weight if it contains only 
data and conclusions); see also Barr v. Nicholson, 21 Vet. App. 
at 312.  On remand, a VA opinion should be obtained, preferably 
by the same physician who examined the Veteran in March 2006, 
which clarifies whether the Veteran's diabetes caused or 
aggravated his degenerative joint disease of the left and right 
knees and residuals of his bilateral total knee arthroplasties.  
See 38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Also, in light of the RO's subsequent grant of service connection 
for peripheral neuropathy of both lower extremities, the VA 
examination conducted pursuant to this remand should also address 
the effect, if any, of the now service-connected peripheral 
neuropathy of both lower extremities on the Veteran's left and 
right knee disabilities.  [In this regard, the Board acknowledges 
that, by the July 2006 rating action, the RO granted service 
connection for peripheral neuropathy of the left lower extremity 
extremity secondary to the service-connected diabetes mellitus, 
type 2, claimed as a bilateral knee condition based on 
aggravation by or complications due to diabetes (10%, from 
January 30, 2006) and for peripheral neuropathy of the right 
lower extremity extremity secondary to the service-connected 
diabetes mellitus, type 2, claimed as a bilateral knee condition 
based on aggravation by or complications due to diabetes (10%, 
from January 30, 2006).  As discussed herein, however, the 
Veteran has been diagnosed with additional knee disabilities, 
including degenerative joint disease of both knees as well as 
status post residuals of bilateral total knee arthroplasties.  
The etiology of these diagnosed knee disabilities remains at 
issue.]  

Accordingly, and in this regard, the Board emphasizes that the 
examiner must address whether either the Veteran's 
service-connected diabetes or his service-connected bilateral 
lower extremity peripheral neuropathy aggravated these diagnosed 
bilateral knee disabilities-whether or not they were a direct 
cause thereof.  See id.  The opinion must be supported by a 
thorough rationale. 

Additionally, the Veteran has submitted a March 2006 private 
opinion from Dr. R.N. stating that the Veteran's diabetes 
mellitus aggravates his pre-existing bilateral knee disabilities, 
as evidenced by the Veteran's persistent left knee effusion and 
minimal right knee effusion as well as his leg weakness and 
clinical propioceptive loss in the lower extremities.  The Board 
finds that, like the March 2006 VA examiner's opinion, this 
opinion is not supported by an adequate rationale as it only 
consists of data and conclusions.  The Veteran's private 
physician did not explain why the Veteran's effusion, leg 
weakness, and clinical propioceptive loss are indicative of 
complications of diabetes as opposed to degenerative joint 
disease or the residuals of his total knee arthroplasties.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the Board notes 
that the same physician who authored this opinion observed in a 
July 2005 private treatment record that the Veteran's swelling of 
both knees appeared to be related to his being on his feet for 
long periods of time during work.  This explanation suggests an 
alternative cause which is in tension with the physician's 
subsequent statement that the Veteran's effusion of the knees is 
a complication of diabetes.  

Accordingly, the Board finds that it may not proceed on this 
record and must remand for a medical opinion which is supported 
by an adequate rationale upon which the Board may make a 
decision, as discussed in the preceding paragraph.  The Veteran 
is welcome to supplement his private physician's opinion with a 
statement explaining why the Veteran's bilateral knee symptoms 
are indicative of complications from either his diabetes or his 
lower extremity peripheral neuropathy.  Such an opinion should be 
expressed in terms of degrees of likelihood, i.e. "at least as 
likely as not" (to at least a 50:50 degree of probability), 
"more likely than not" etc.  

Furthermore, the agency of original jurisdiction (AOJ) should 
also take this opportunity to obtain the Veteran's recent VA 
treatment records from the VA Medical Center (VAMC) in St. Cloud, 
Minnesota. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should make every effort to 
obtain copies of records of lower extremity 
treatment that the Veteran may have received 
at the VAMC in St. Cloud, Minnesota since 
October 2005.  All efforts to obtain these 
records must be fully documented and 
associated with the claims file.  If the AOJ 
is unable to obtain these records, it must 
notify the Veteran of this fact and a copy of 
such notification must be associated with the 
claims file. 

2.  The AOJ should obtain a VA opinion which 
clarifies the opinion expressed in the March 
2006 VA examination report.  Preferably, the 
clarifying opinion should be rendered by the 
same physician who examined the Veteran in 
March 2006 if it is feasible and will not 
cause undue delay.  If the March 2006 VA 
examiner is not available, the Veteran should 
be scheduled for a new and appropriate VA 
examination by a different examiner.  In any 
event, the entire claims file and a copy of 
this REMAND must be provided to the examiner.  
The examiner must indicate that the evidence 
in the claims file has been reviewed.  

After reviewing the file, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that the 
Veteran's service-connected diabetes mellitus 
or service-connected peripheral neuropathy of 
both lower extremities caused or aggravated 
the degenerative joint disease of his left 
and right knees and/or residuals of bilateral 
total knee arthroplasties or whether such a 
relationship is unlikely (i.e., less than a 
50/50 degree of probability).  The Board 
emphasizes that the examiner must address 
whether either the service-connected diabetes 
mellitus or the service-connected bilateral 
lower extremity peripheral neuropathy 
aggravated the Veteran's bilateral knee 
disabilities even if the examiner finds that 
it was not a direct cause thereof.  [If the 
Veteran's service-connected diabetes or 
service-connected bilateral lower extremity 
peripheral neuropathy is found to have 
aggravated his diagnosed bilateral knee 
disabilities, the examiner should quantify 
the approximate degree of aggravation.]  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on action taken as directed 
in the above paragraphs, the AOJ should 
readjudicate the issues on appeal.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


